DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments submitted on 09/28/2021 have been considered and entered.  Claims 1 and 8 have been amended.  Therefore, claims 1-11 are now pending in the present application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuraoka et al. (US 4,774,667) in view of Mederer et al. (US 2005/0001477 A1).
Regarding claims 1 and 9, Kuraoka et al. discloses a method for adjusting brake pressures on wheel brakes of a motor vehicle (note the abstract), the method comprising: 
providing, in a normal braking mode and as a function of a driver’s braking demand determined by a driver of the motor vehicle, brake pressures to the wheel brakes of the motor vehicle (note the vehicle condition based on the various detected control signals at the time of braking operation in col. 10, line 22 to col. 11, line 5); and
determining, during the normal braking mode, a pressure distribution ratio (note the vehicle condition based on the various detected control signals at the time of braking operation of the wheels via a single brake control means M9 to adjust the braking pressure any of the wheels via a single braking pressure adjusting device M6 shown in fig. 1 and also note col. 8, lines 10-43);
storing the pressure distribution ratio starting value in a memory (note the CPU 61 for executing computation and process and the ROM 63 for storing various data at the time of execution of computation and process in the CPU 61 in col. 10, lines 4-21);
adjusting, by a brake control unit in a pressure control mode, the brake pressures on the wheel brakes to implement a drive stability function and/or external braking demands (note col. 5, line 66 to col. 6, line 18),
wherein the adjusting controls, according to a control function, an ideal pressure distribution ratio of brake pressures at wheel brakes, the control function receiving, as input, the a pressure distribution ratio starting value (note the vehicle condition based on the various detected control signals via pressure sensors 51-53 and speed sensors 15-17 at the time of braking operation of all the wheels via a single brake control means M9 to adjust the braking 
Kuraoka discloses the determining a pressure distribution ratio of the vehicle condition based on the various detected control signals at the time of braking operation of the wheels via a single brake control means M9 to adjust the braking pressure any of the wheels via a single braking pressure adjusting device M6 shown in fig. 1 and also note col. 8, lines 10-43, col. 2, line 54 to col. 4, line 18, and col. 17, line 58 to col.18, line 26 but fails to explicitly disclose the determination of the pressure ratio between the front axles and the rear axles as recited in the claim.  However, Mederer et al. discloses a similar braking system comprising a module configured to determine a brake pressure ratio between the front axles and the rear axles (note the abstract, figs. 1-2, and [0007]-[0014]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Kuraoka with a module as taught by Mederer et al. will provide an optimum brake pressure to the brake wheels to ensure braking stability.      
Re-claim 2, the modified system of Kuraoka et al. discloses the determining, during the normal braking mode, the distribution ratio starting value comprises detecting a first revolution rate measurement value of the front axle and a second revolution rate measurement value of the rear axle; and 
determining a reference value of a motion variable of the motor vehicle; 
determining, based on the first revolution rate measurement value and the reference value of the motion variable, a first slip value for the front axle and determining, based on the second revolution rate measurement value and the reference value of the motion variable, a second slip value for the rear axle, 
determining based on a ratio of the first slip value to the second slip value, a distribution index, and 

Re-claim 3, the modified system of Kuraoka et al. discloses the determining the first slip value and the determining the second slip value are further based on a determined motion variable value corresponding to the motion variable of the motor vehicle and combined with the reference value of the motion variable (note col. 3, lines 14-60 and col. 5, lines 50-62 and fig. 17 and also note [0052]-[0093] of Mederer et al.).
Re-claim 4, the modified system of Kuraoka et al. discloses a vehicle speed is the motion variable (note col. 5, lines 12-49).
Re-claim 5, the modified system of Kuraoka et al. discloses a vehicle acceleration is the motion variable (note col. 5, lines 12-49).
Regarding claim 6, the modified system of Kuraoka et al. discloses the determining during the normal braking mode, the pressure distribution ratio starting value is carried out while performing braking in the normal braking mode with an acceleration value via an acceleration sensor 54 but lacks to disclose the acceleration to be in a range of -1 m/s2 to -1.5m/s2 as recited in the claim.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to consider the acceleration to be in a range of -1 m/s2 to -1.5m/s2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art in order to provide quick response and high stability on the braking operation of the vehicle.  
Re-claim 7, the modified system of Kuraoka et al. discloses one brake cylinder and one pressure control valve per wheel (note the valves 42, 43, 44, 47 in fig. 4);

a service brake valve (75, 76) configured to be actuated by a driver of the motor vehicle, wherein the brake control unit is configured to adjust the brake pressures in the brake cylinder in the normal braking mode by operating the service brake valve according to the driver’s braking demand,
wherein the brake control unit is configured to adjust each respective brake pressure in each respective brake cylinder in the pressure control mode via a respective activation valve and a respective pressure control valve (note col. 9, line 46 to col. 10, line 3).
Re-claim 8, the modified system of Kuraoka et al. discloses the pressure control valves are disposed in one or more respective brake circuits, each respective brake circuit being connected, via the respective activation valve (35), to a respective pressure medium reservoir (32), each respective activation valve per brake circuit being electrically connected to the brake control unit and being configured to be switched by the brake control unit, wherein each respective pressure control valve of a respective wheel of a respective axle are connected to the respective pressure medium reservoir via a common brake circuit with the respective activation valve (note col. 9, line 46 to col. 10, line 3; and also note [0052]-[0093] of Mederer et al.).
Re-claim 10, the modified system of Kuraoka et al. discloses activating the pressure control mode by switching an activation valve from a first valve setting provided for the normal braking mode to a second valve setting provided for the pressure control mode (note the switching of the valve positions to adjust the braking pressure in col. 9, line 46 to col. 10, line 3).
Re-claim 11, the modified system of Kuraoka et al. discloses comparing a wheel slip of a respective wheel with a threshold value and determining that the wheel slip exceeds the threshold value,
.

Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues that Kuraoka fails to disclose or no mention of a pressure distribution ratio starting value between the front and rear axles as recited in the claim.  The examiner disagrees.  As set forth above, Kuraoka discloses the determining a pressure distribution ratio of the vehicle condition based on the various detected control signals at the time of braking operation of the wheels via a single brake control means M9 to adjust the braking pressure any of the wheels via a single braking pressure adjusting device M6 shown in fig. 1 and also note col. 8, lines 10-43, col. 2, line 54 to col. 4, line 18, and col. 17, line 58 to col.18, line 26 but fails to explicitly disclose the determination of the pressure ratio between the front axles and the rear axles as recited in the claim.  However, Mederer et al. discloses a similar braking system comprising a module configured to determine a brake pressure ratio between the front axles and the rear axles (note the abstract, figs. 1-2, and [0007]-[0014] and [0052]-[0093]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Kuraoka with a module as taught by Mederer et al. will provide an optimum brake pressure to the brake wheels to ensure braking stability.  Therefore, it is clear that Kuraoko discloses all of the limitations as recited in the claim, and thus the rejections are proper and valid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657